i)

oO

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
SOUTHERN DIVISION ~ SANTA ANA ’

Case No. SACV 19-00442 AG (KESx)
OCTAVIO SANCHEZ, D/B/A

WEEDMENU JUDGMENT

IN PRO SE |
Plaintiff,
«
GHOST MANAGEMENT GROUP,

LLC D/B/A WEEDMAPS, VIRTUAL
SUPPORT, LLC

Defendant..

 

 

The Court enters judgment for Plaintiff and against Defendant Virtual Support, LLC. The Court
ENJOINS Defendant from: (1) using Plaintiffs trademark for. advertising or promoting Defendant’s
products and services and (2) manufacturing, distributing, shipping, importing, reproducing,
displaying, transferring, sclling, and/or offering to sell any products beating Plaintiff's trademark ot
any confusingly similar mark: Defendant is ORDERED to stop all use of the weedmenu.com

domain name.and all related social niedia accourits.

 

 

JUDGMENT

 
eo Se SD A BR LULU

mmm mmm fmm
SOS FE RPREB SBS Be ER we S

As the prevailing party, Plaintiff may file an itemized Bill of Costs under Local Civil Rule 54, which

the Court will likely grant. The Local Rules can be found at: https:/ / www.cacd.uscourts.gov/court-

procedures /local-rules

Dated: November 18, 2019

Lh le

ew, pee culled
ee istrict Judge

2

 

 

JUDGMENT

 
